       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 1 of 22




         IN THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


EBISAEL RIVERA GUADALUPE,

            Plaintiff,                 CIVIL ACTION NO. 3:19-cv-01140

            v.                          (SAPORITO, M.J.)

ANDREW SAUL,1
Commissioner of Social Security,

            Defendant.


                            MEMORANDUM

     This is an action brought under 42 U.S.C. § 405(g), seeking judicial

review of the Commissioner of Social Security’s (“Commissioner”) final

decision denying Ebisael Rivera Rivera’s claim for disability insurance

benefits under Title II of the Social Security Act. The parties have

consented to the jurisdiction of United States Magistrate Judge pursuant

to the provisions of 28 U.S.C. §636(b) and Rule 72(b) of the Federal Rules


1
 Andrew Saul was sworn in as Commissioner of Social Security on June
17, 2019. He is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C.
§405(g) (action survives regardless of any change in the person occupying
the office of Commissioner of Social Security). The caption in this case is
amended to reflect this change.
       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 2 of 22




of Civil Procedure. (Doc. 12). For the reasons stated herein, we will

AFFIRM the decision of the Commissioner.

I.   Background and Procedural History

     Rivera is an adult individual born on January 26, 1983, who was

thirty-three years old at the time of his alleged onset date of

disability―February 9, 2016. (Tr. 19, 59). Rivera’s age at the onset date

makes him a “younger person” under the Social Security Act. See 20

C.F.R. § 404.1563(c). Rivera graduated from high school in 2001 and has

no specialized vocational training. (Tr. 157). Prior to his alleged onset

date, Rivera was with the United States Marine Corps from 2001 through

2005, and was a grocery store associate from 2005 through 2013. (Tr.

157). On January 2, 2015, Rivera protectively filed an application for

benefits under Title II of the Social Security Act, alleging disability as of

February 9, 2016. (Tr. 19). In his application, Rivera alleged that the

following impairments prevent him from engaging in any work: back

pain, bilateral knee pain, right hand pain, and sleep apnea. (Tr. 59, 156).

     Rivera’s claim was initially denied on January 3, 2017. (Tr. 74). On

February 27, 2017, Rivera filed a timely request for an administrative

hearing that was subsequently granted. (Tr. 19, 79). Rivera appeared and


                                    -2-
       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 3 of 22




testified before Administrative Law Judge (“ALJ”) Randy Riley on April

17, 2018, in Harrisburg, Pennsylvania. (Tr. 19, 36-57). Impartial

vocational expert, (“VE”) Michael J. Kibler also testified at the hearing.

(Tr. 36-57). Rivera was represented at the hearing by counsel, Adam

Crosier.

     In a written decision dated July 30, 2018, the ALJ denied Rivera’s

application for benefits. (Tr. 19-30). Rivera appealed the ALJ’s decision

to the Appeals Council on November 7, 2018, but the Appeals Council

denied Rivera’s request for review on May 14, 2019. (Tr. 1-6). This makes

the ALJ’s July 30, 2018, decision the final decision subject to judicial

review by this Court.

     Rivera filed a timely complaint in this Court on July 3, 2019. (Doc.

1). In his complaint, Rivera asserts that the final decision of the

Commissioner denying his benefits is not supported by substantial

evidence and is not based on a correct application of the law. (Doc. 1, at

3). On September 10, 2019, the Commissioner filed an answer to Rivera’s

complaint. (Doc. 8). In his answer, the Commissioner maintained that

the decision denying Rivera’s application for benefits is correct, is made

in accordance with the law and regulations, and is supported by


                                    -3-
       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 4 of 22




substantial evidence. (Doc. 8, at 4-5). This matter has been fully briefed

by the parties and is ripe for decision. (Docs. 13, 16, 17).

II.   Legal Standards

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200 (3d Cir.

2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Pierce v. Underwood, 487

U.S. 552 (1988). Substantial evidence is less than a preponderance of the

evidence but more than a mere scintilla. Richardson v. Perales, 402 U.S.

389, 401 (1971). A single piece of evidence is not substantial evidence if

the ALJ ignores countervailing evidence or fails to resolve a conflict

created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). In an adequately developed factual record, substantial evidence

may be “something less than the weight of the evidence, and the

possibility of drawing two inconsistent conclusions from the evidence


                                     -4-
       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 5 of 22




does not prevent [the ALJ’s decision] from being supported by substantial

evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966).

“In determining if the Commissioner’s decision is supported by

substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003). The

question before the Court, therefore, is not whether the claimant is

disabled, but whether the Commissioner’s finding that he or she is not

disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No.

3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has

been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the

status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).

      To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any


                                     -5-
       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 6 of 22




medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. § 404.1505(a). To satisfy this

requirement, a claimant must have a severe physical or mental

impairment 2 that makes it impossible to do his or her previous work or

any other substantial gainful activity 3 that exists in the national

economy. 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1505(a).

     The Commissioner follows a five-step sequential evaluation process

in determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 404.1520(a). Under this process, the Commissioner must

determine, in sequence: (1) whether the claimant is engaged in

substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a




2
 A “physical or mental impairment” is an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 423(d)(3).
3 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 404.1510.
                                    -6-
       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 7 of 22




listed impairment; 4 (4) whether the claimant is able to do past relevant

work, considering his or her residual functional capacity (“RFC”); 5 and

(5) whether the claimant is able to do any other work, considering his or

her RFC, age, education, and work experience. Id. The claimant bears

the   initial   burden   of   demonstrating   a   medically   determinable

impairment that prevents him or her from doing past relevant work. 42

U.S.C. § 423(d)(5); 20 C.F.R. § 404.1512; Mason, 994 F.2d at 1064. Once

the claimant has established at step four that he or she cannot do past

relevant work, the burden then shifts to the Commissioner at step five to

show that jobs exist in significant numbers in the national economy that

the claimant could perform consistent with his or her RFC, age,

education, and past work experience. 20 C.F.R. § 404.1512(f); Mason, 994

F.2d at 1064.




4 An extensive list of impairments that warrant a finding of disability
based solely on medical criteria, without considering vocational criteria,
is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
5 “Residual functional capacity” is the most a claimant can do in a work

setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 404.1545(a)(1). In assessing a claimant’s RFC, the Commissioner
considers all medically determinable impairments, including those that
are not severe. Id. § 404.1545(a)(2).
                                    -7-
        Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 8 of 22




III. The ALJ ‘s Decision

       In his July 30, 2018, decision denying Rivera’s claim, the ALJ

evaluated Rivera’s application for benefits at each step of the sequential

process. At step one, the ALJ found that Rivera did not engage in

substantial gainful activity since February 9, 2016. (Tr. 21). At step two,

the ALJ found the following impairments were medically determinable

and severe during the relevant period: obesity, tenosynovitis of the right

hand and wrist, degenerative disc disease of the lumbar spine, and

chondromalacia patellae. (Tr. 21). At step three, the ALJ found that

Rivera did not have an impairment or combination of impairments that

met or medically equaled the severity of an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1, during the relevant period. (Tr.

23).

       Between steps three and four, the ALJ assessed Rivera’s RFC. After

evaluating the relevant evidence of record, the ALJ found that Rivera

had the RFC to perform light work as defined in 20 C.F.R. § 404.1567(b),

except for the following:

         [H]e can never climb ladders or kneel; but can
         occasionally perform right fine manipulation. He is
         limited to jobs that can be performed while using a cane
         to ambulate.

                                     -8-
       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 9 of 22




(Tr. 24).

      The ALJ’s conclusions at steps four and five of the sequential

evaluation process were based on this RFC assessment and testimony by

the vocational expert. At step four, the ALJ found that Rivera was unable

to perform his past relevant work in a composite job as a store laborer,

delivery route driver; martial arts instructor; and as marksmanship

instructor. Rivera’s RFC is limited to light work, his past work is

classified as medium exertional level jobs, therefore his past relevant

work would exceed his RFC capacity. (Tr. 28-29).

      It is the claimant who bears the initial burden of proving the

existence of a disability. 42 U.S.C. § 423(d)(5); 20 C.F.R. § 404.1512; Rossi

v. Califano, 602 F.2d 55, 57 (3d Cir. 1979). Once the claimant has

established at step four that she cannot do any work she has done in the

past because of her impairments, the burden shifts to the Commissioner

at step five to show that jobs exist in significant numbers in the national

economy which the claimant could perform consistent with her RFC, age,

education, and past work experience. Rossi, 602 F.2d at 57.

      A step five, the ALJ found that according to the testimony given by

a vocational expert, a significant number of jobs exist in the national


                                    -9-
      Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 10 of 22




economy for an individual of Rivera’s age, education, work experience,

and RFC as determined by the ALJ. These jobs include: conveyor line

bakery worker, DOT No. 524.687-022, with 40,000 positions nationally;

surveillance system monitor, DOT No. 379.367-010, with 109,000

positions nationally, and call out operator, DOT No. 237.367-014, with

114,000 positions nationally. (Tr. 30, 52-53). Having found a significant

number of jobs to which Rivera was capable of making a successful

adjustment, the ALJ concluded that Rivera was therefore not disabled.

(Tr. 29-30).

IV.   Discussion

      Rivera contends that substantial evidence does not support the

ALJ’s evaluation of the opinion of Rivera’s treating physician, Dr. Long,

and that the ALJ’s multiple errors with symptom evaluation compel

reversal.

      a. The ALJ afforded appropriate              weight    to   treating
         physician Dr. Long’s opinion.

      Rivera asserts that the ALJ erred in assigning only partial weight

to the opinion of Rivera’s treating physician, Dr. Long, and that the

assignment of “partial weight” by the ALJ is not supported by substantial

evidence. (Doc. 13, at 6).

                                   - 10 -
      Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 11 of 22




     The opinion of a treating source is afforded controlling weight when

it is well-supported by objective medical evidence that is consistent with

substantial evidence in the record. See 20 C.F.R. § 404.1527; Morales v.

Apfel, 225 F.3d 310, 316 (3d Cir. 2000). ALJs have the sole authority to

assign weight to medical opinions entered into the record. See Zirnsak v.

Colvin, 777 F.3d 607, 614 (3d Cir. 2014) (discussing how “the ALJ is free

to accept some medical evidence and reject other evidence, provided that

[the ALJ] provides an explanation for discrediting the rejected evidence”).

It is the duty of the ALJ to explain the rationale for the weight afforded.

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). The purpose of this

is to allow for meaningful judicial review. Burnett v. Comm’r Soc. Sec.

Admin., 220 F.3d 112, 119 (3d Cir. 2000).

     Rivera’s claim of error with regard to Dr. Long’s medical opinion is

focused on the checklist of factors provided in 20 C.F.R. § 404.1527(c),6

regulations of treating physicians. For support, Rivera pointed to the

longitudinal relationship he has had with Dr. Long. Rivera has been a




6
 20 C.F.R. § 404.1527(c)(2) (“Generally we give more weight to medical
opinions from your treating sources…. We will always give good reasons
in our notice of determination or decision for the weight we give your
treating source’s medical opinion.”).
                                   - 11 -
      Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 12 of 22




patient of Dr. Long since September 2012. (Tr. 478).

     In his decision, the ALJ afforded partial weight to the March 15,

2018, medical opinion of Dr. Long who opined that:

     [Rivera] can sit for less than two hours in an eight-hour
     workday; stand and/or walk for less than two hours in an
     eight-hour workday; rarely lift less than 10 pounds;
     never lift 10 pounds; rarely climb stairs; never twist,
     stoop, crouch or squat, or climb ladders; use his right to
     grasp, turn, and twist objects; right finger fine
     manipulation; and right arm for reaching for zero
     percent of an eight-hour workday. He must use a cane
     when standing or walking; likely to have good days and
     bad days and likely to be absent for more than four days
     per month.

(Tr. 478-90).

     In support of his assignment of partial weight to the medical

opinion of the treating physician, the ALJ explained that the opinion was

not entirely consistent with the evidence. He further explained that he


gave more weight to the portion of the opinion where it relates to Rivera’s


inability to climb ladders and his need of a cane when standing and

walking. (Tr. 480-81).


     He explained that the evidence of record showed that upon

examination of Rivera’s bilateral knees, he had tenderness of the medial

                                   - 12 -
       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 13 of 22




aspect of the patellae, and he had pain with resisted extension of the

patellae. (Tr. 27). The ALJ gave less weight to the portion of the opinion

relating to the examination of the right hand that showed Rivera had:

      decreased range of motion of the right thumb and
      tenderness on palpation of the proximal phalange of the
      right thumb and the MCP joint. Rivera had normal
      arterial flushing and normal sensory examination of the
      right thumb. He had 4/5 strength of all musculature of
      the bilateral lower extremities.

(Tr. 28).

      Rivera points to a supportive diagnostic study in March 2013 which

revealed a small central disc protrusion at the L5-S1 level with mild

bilateral neural foraminal stenosis; mild disc desiccation at the L5-S1

level; mild bilateral facet arthropathy at the L4-L5 level; and a small

central disc protrusion at the L5-S1 level, with bilateral facet

arthropathy and mild bilateral neural foraminal stenosis. (Tr. 306).

      Ultimately, the ALJ found Rivera’s physical impairments were not

as limiting as Dr. Long opined. (Tr. 28). We find that the ALJ supported

his reasoning in assigning partial weight to Dr. Long’s opinion.

      Rivera contends that the ALJ should have requested a clarification

from Dr. Long if he felt his opinion was unclear. Although the ALJ has

the duty to assist a claimant in developing a full and fair record, Ventura,

                                    - 13 -
      Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 14 of 22




55 F.3d at 902, she is not required to “search out relevant evidence which

might be available, since that would in effect shift the burden of proof to

the government.” Rather, the ALJ’s duty is to ensure that the evidence

is sufficient to make a benefit determination and to resolve any material

conflicts or ambiguities in the evidence. Furthermore, because Rivera

was represented by counsel at the administrative level, the ALJ is

entitled to assume that the claimant is making the strongest case

possible for benefits. Glenn v. Sec’y of Health & Human Servs., 814 F.2d

387, 391 (7th Cir. 1987).

     In Iturralde v. Berryhill, No. 3:16-CV-01597, 2018 WL 1465273,

(M.D. Pa. Mar. 1, 2018), report and recommendation adopted, 2018 WL

1453181 (M.D. Pa. Mar. 23, 2018), where the claimant asserted that the

ALJ was required to contact the claimant’s doctor if the ALJ had

questions about the medical opinion, the Court stated that “it is within

the ALJ’s discretion to decide whether he needed explanation from [the

doctor] in order to make his decision.” Id. at *6; see also Williams v.

Astrue, No. 10-CV-499S, 2012 WL 1114052, at *3 (W.D.N.Y. Mar. 30,

2012) (explaining that “[t]he duty to recontact arises only where an ALJ

lacks sufficient evidence to evaluate opinion evidence or make a disability


                                   - 14 -
      Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 15 of 22




determination”). Additionally, the Court in Iturralde found “that the ALJ

did not err in deciding not to contact [the doctor]” or in allocating little

weight to the doctor’s opinion because the ALJ “explained and supported

his reasoning in according [the doctor’s] opinion little weight with

substantial evidence in the record.” Iturralde, 2018 WL 1465273, at *6.

     In this case, the medical records along with Rivera’s testimony

provided the ALJ sufficient evidence to make a disability determination

and he did not need to recontact Dr. Long. The ALJ adequately explained

and provided support for his reasons for the weight given to the medical

opinion of Dr. Long. Therefore, the court finds that the ALJ was not

required to recontact Dr. Long.

     b. The ALJ’s symptom evaluation is supported by
        substantial evidence.

     Rivera argues that the ALJ’s symptom evaluation violates Social

Security Ruling 16-3p, which states that the ALJ will consider the

consistency of the claimant’s allegations with the medical and other

evidence, but does not mandate that the claimant’s allegations be

completely consistent with the record. (Doc. 13, at 10).

     The Commissioner’s regulations explain how an ALJ evaluates a

claimant’s testimony regarding how symptoms affect the ability to work:

                                   - 15 -
      Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 16 of 22




           In determining the extent to which your symptoms, such
           as pain, affect your capacity to perform basic work
           activities, we consider all of the available evidence
           described in paragraphs (c)(1) through (c)(3) of this
           section. We will consider your statements about the
           intensity, persistence, and limiting effects of your
           symptoms, and we will evaluate your statements in
           relation to the objective medical evidence and other
           evidence, in reaching a conclusion as to whether you are
           disabled. We will consider whether there are any
           inconsistencies in the evidence and the extent to which
           there are any conflicts between your statements and the
           rest of the evidence, including your history, the signs
           and laboratory findings, and statements by your medical
           sources or other persons about how your symptoms
           affect you. Your symptoms, including pain, will be
           determined to diminish your capacity for basic work
           activities to the extent that your alleged functional
           limitations and restrictions due to symptoms, such as
           pain, can reasonably be accepted as consistent with the
           objective medical evidence and other evidence.


20 C.F.R. § 404.1529(c)(4).

     Standing alone, a claimant’s allegation of a symptom is not enough

to establish an impairment or disability.       20 C.F.R. § 404.1529(a);

Prokopick v. Comm’r of Soc. Sec., 272 Fed. App’x 196, 199 (3d Cir. 2008)

(“Under the regulations, an ALJ may not base a finding of disability

solely on a claimant’s statements about disabling pain”). An ALJ is

permitted to reject a claimant’s subjective testimony as long as he or she

provides sufficient reasons for doing so. Prokopick, 272 Fed. App’x at 199

                                   - 16 -
       Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 17 of 22




(citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir.1999),

and Soc. Sec. Ruling 96–7p, 1996 WL 374186).

      When evaluating a claimant’s subjective allegations, the ALJ

utilizes a two-step process. Soc. Sec. Ruling 16-3p, 2016 WL 119029.

First, the ALJ must determine whether there is a medically determinable

impairment that can be shown by medically acceptable clinical and

laboratory diagnostic techniques, which could reasonably be expected to

produce the symptoms alleged. 20 C.F.R. § 404.1529(b). An individual

will not be found to be “disabled based on alleged symptoms alone.” See

Soc. Sec. Ruling 16-3p, 2016 WL 119029, at *4 (explaining that “[i]f there

is no medically determinable impairment, or if there is a medically

determinable impairment, but the impairment(s) could not reasonably be

expected to produce the individual’s symptoms” those symptoms will not

be found to affect the claimant’s “ability to perform work-related

activities”).

      Once the ALJ has found that a medically determinable impairment

is established, the ALJ then evaluates the claimant’s allegations about

the intensity, persistence, or functionally limiting effects of her

symptoms against the evidence of record. Soc. Sec. Ruling 16-3p, 2016


                                    - 17 -
      Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 18 of 22




WL 1119029, at *4. This evaluation requires the ALJ to “examine the

entire record, including the objective medical evidence,” the plaintiff’s

testimony, and any other relevant evidence. (Id.) On March 28, 2016,

Social Security Ruling 96-7p, which provided guidance on assessing the

credibility of a claimant’s subjective symptoms, was rescinded and

superseded by Social Security Ruling 16-3p, which instructs adjudicators

when “determining whether an individual is disabled” to “consider all of

the individual’s symptoms, including pain, and the extent to which the

symptoms can reasonably be accepted as consistent with the objective

medical and other evidence in the individual’s record.” Soc. Sec. Ruling

16-3p, 2016 WL 119029, at *2.

     Here, the ALJ found that Rivera’s claim of impairments was not

fully supported by the objective evidence of record. The ALJ pointed to

the Rivera’s testimony where he preferred not to drive due to his hand,

but at a consultative examination, he reported that he drives. (Tr. 356).

Rivera testified that he has side effects from his medications but reported

to his treatment providers that his medication helped and that he has no

side effects. (Tr. 316,324,333,339).




                                   - 18 -
      Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 19 of 22




     The ALJ noted that, on his disability form, Rivera alleged back

pain, bilateral knee pain, and right-hand pain. (Tr. 156). Rivera testified

that he cannot bend over and touch his toes; does not climb ladders or

stairs; he can walk half a block; stand 25 to 30 minutes; he has to shift

after sitting 30 minutes; he naps 3-4 times a day; takes medications as

prescribed; has side effects from medications; he wears a brace on his

right hand; prefers not to drive; he has constant pain in his knee and

back; he only sleeps for three to four hours per night due to pain; and he

uses a doctor recommended cane for standing and walking. (Tr. 25).

     The ALJ pointed to Rivera’s treatment records at Lebanon VA

Medical Center which support severe impairments of tenosynovitis of the

right hand and wrist, degenerative disc disease of the lumbar spine,

chondromalacia patellae, and obesity. Rivera described the pain as dull

with episodes of sharpness. He reported taking oxycodone at night and

had no numbness in his legs. He reported that the medication helps, and

he has no side effects from the medication. (Tr. 457). He reported knee

pain and weakness and treated them with stretching exercises. (Tr.

B4F/97). He reported using a cane. He was diagnosed with obesity on

January 14, 2016. (Tr. 275).


                                   - 19 -
         Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 20 of 22




     The ALJ points to a physical examination dated July 14, 2016, of

Rivera’s bilateral knees where he had tenderness on palpating the medial

aspect of the bile patella. The exam did not show any effusion and Rivera

was negative for Lachman sign, drawer sign, and McMurray sign

bilaterally. He had no pain or stress of the right knee and had negative

patellar apprehension sign. (Tr. 320). On exam, his right hand had

decreased motion of the right thumb; tenderness on palpation of the right

thumb and MCP joint; normal arterial flushing and normal sensory

examination of the right thumb. (Tr. 320).

     Examinations from February 2017 through August 2017 show

positive straight leg raise tests of the bilateral lower extremities in the

sitting and supine positions; normal motor and sensory examination of

the bilateral lower extremities. (Tr. 442, 461). Rivera’s back appeared

to be stable and the plan of treatment was medication management.

Rivera’s plan of treatment for his knees was medication management and

exercises. (Tr. 443,462). At a September 26, 2017, examination Rivera

reported having pain described as aching, throbbing, shooting, and

sharp.     He reported the pain in his lower back with shooting pain

stemming from the lower back down through the bilateral legs and feet.


                                      - 20 -
      Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 21 of 22




     In addition, the ALJ also considered Rivera’s obesity in his decision.

Social Security Ruling 02-1 requires that an ALJ consider obesity in

determining    whether     claimants        have   medically   determinable

impairments that are severe, whether those impairments meet or equal

any listing, and, finally, in determining the RFC. The ALJ considered

Rivera’s obesity at each stage of this analysis and it was used in

determining Rivera’s RFC limitations.          Even after considering his

obesity, the ALJ felt that he was capable of light work. (Tr. 24).

     In this case, the ALJ evaluated all of the record evidence, along with

his back pain, bilateral knee pain, and right hand and wrist pain. (Tr.

24-25). The ALJ accommodated for Rivera’s severe impairments and took

into consideration the limitations and the effects each would have upon

Rivera’s functioning and tailored the restrictions to match what the

current medical evidence and records have substantiated.

     Here, we find that the ALJ’s credibility findings regarding symptom

evaluation are supported by substantial evidence. Thus, we find no basis

to disturb the ALJ’s determination on this matter.




                                   - 21 -
     Case 3:19-cv-01140-JFS Document 18 Filed 09/15/20 Page 22 of 22




     An appropriate Order follows.

                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           U.S. Magistrate Judge
Dated: September 15, 2020




                                  - 22 -
